Citation Nr: 1424469	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  09-34 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 1956 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the RO in Albuquerque, New Mexico.  

The Veteran testified before the undersigned at a February 2012 hearing at the RO.  A transcript has been associated with the file.  

Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran has waived RO consideration of that evidence.  The Board may consider the appeal.  38 C.F.R. § 20.1304 (2013). 

This case was first before the Board in November 2012, when it was remanded to the RO for further development.  The development directed in the November 2012 remand has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).   

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Although the Board regrets the additional delay, this case must be remanded to ensure the Veteran's service connection claim for sleep apnea is fully developed.

The Veteran asserts he is entitled to service connection for sleep apnea because it is a result of multiple nose fractures he sustained during service.  The Veteran has not been afforded a VA examination to determine whether his current sleep apnea is a result of his in-service nose injuries.  The Veteran, through his representative, has asserted that he is entitled to a VA examination in order for his claim to be fairly adjudicated.  

A medical examination or opinion is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient competent medical evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

In this case, the medical evidence of record shows the Veteran has a current diagnosis of sleep apnea.  The Veteran's service treatment records were included in his original claims file, which was lost.  A rebuilt claims file was created in 2007, and attempts to obtain the missing service treatment records were unsuccessful.  The Veteran testified regarding his in-service nose injuries at his February 2012 Board hearing.  The Veteran has also submitted consistent statements regarding his in-service nose injuries throughout the appeal period.  

At his Board hearing, the Veteran testified that he received treatment for a broken nose during service at Oak Knoll Naval Hospital.  Treatment records from the hospital were sought in accordance with the Board's November 2012 remand, but were found unavailable.  Treatment records from the Albuquerque VA Medical Center (VAMC) were also sought on remand.  The records obtained show the Veteran consistently reported the details of his in-service nose injuries in the 1970's and 1980's and received regular treatment for nose and breathing problems.  In light of the Veteran's missing service treatment records and VA's heightened duty to assist in this case, the Board finds the Veteran's consistent statements and testimony regarding his in-service nose injuries to be competent and credible evidence establishing an in-service injury.   

The medical evidence of record contains a September 2008 medical opinion from the Veteran's private treating physician, Dr. F.F.  The opinion suggests that the Veteran's current obstructive sleep apnea could have been caused by his in-service nose fractures.  There is therefore an indication that the Veteran's current disability may be related to his in-service nose injuries.  At present, however, there is insufficient competent medical evidence to decide the case.  Thus the Board finds a VA examination is required.  See id.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his obstructive sleep apnea.  The examiner should review the contents of the entire claims files, and obtain relevant history from the Veteran.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examiner should express an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current sleep apnea is causally related to event(s) during service, including multiple nose fractures sustained during Marine Corps basic training exercises and/or boxing matches.  

In expressing the opinion, the examiner should presume the credibility of the Veteran's statements regarding his history of nose fractures during service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

2. Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



